Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 2, 2022 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on May 2, 2022.  These drawings are accepted and entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2013/0101959) in view of Weiandt (2017/0280987).
Lee teaches a dental retractor 3 comprising a body part extending in a longitudinal direction and having a handle portion 130 and a neck portion 330 extending from the handle portion in the longitudinal direction (see fig. 5),  and a stainless steel part 430 (pars. 13 and 56, par. 69, 71 claim 8, fig. 11), which is detachably attached to an end of the neck portion (see fig. 5, par. 34, “Another handle or other parts may be connected through the connection hole 110”, therefore, it is detachably attached to the end of the neck portion since it can be attached to other handles/parts), the neck portion is angled in a side view of the retractor (see fig. 5) and wherein the neck portion has a connection portion 331 at the end to which the stainless steel part 430 is connected (see fig. 5, par. 69 regarding the stainless steel element of fig. 11 is to be connected to the handle element, i.e. retractor 3), the stainless steel part 430 part has a main body having a plate shape and a projection 431 protruding from the main body, the width of the projection being narrower than the width of the main body (par. 71, “a support part 431 is narrower than an entire body of the retraction portion 430”), and the stainless steel part is attached to the end of the neck portion such that the projection protrudes from the main body in the longitudinal direction (see fig. 11, par. 69, fig. 5 which shows the neck portion attached to the retractor at the end opposite the serrated edges 432) and that the projection can be inserted into a hole formed at a surgical site. See figure 11 which shows a projection which is capable of functioning as claimed, such that it can be inserted into a hole when in use. It is noted that the applicant is claiming the apparatus and NOT the method of use, therefore, it is noted that the claimed limitations are met if the structure of the prior art is capable of functioning as claimed. It is noted that the structure taught by Lee is capable of functioning as claimed, such that the structure is capable of being inserted into a hole as claimed and therefore the claimed limitations are met. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Lee teaches the invention as substantially claimed and discussed above, however, does not specifically teach the stainless steel part is a mirror part with a reflective surface.
    Weiandt teaches a dental retractor comprising an attachment which is a polished stainless steel to provide a mirror (par. 25, “When surgical stainless steel or other metals are utilized, preferably they and the mirror portion are highly polished to provide a reflective surface”, par. 56, claim 6). It would have been obvious to one having ordinary skill in the art to modify the stainless steel part taught by Lee with a highly polished stainless steel as taught by Weiandt in order to provide a reflective surface, i.e. a mirror, in order to reduce the amount of tools in the patient’s mouth and provide better visual feedback from the mouth. It is further noted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the stainless steel part of Lee with a polished stainless steel as taught by Weiandt since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (See MPEP 2144.07). It is noted that as discussed above, the modification of Lee with the polished stainless steel for the attachment element would result in the device functioning as claimed, such that one would be above to observe inside the hole since the retractor has a reflective surface. 
Lee further teaches with respect to claim 2, wherein the stainless steel part has both surface made of the same material, however, does not specifically teach both surface are reflective surfaces.
Weiandt teaches polishing stainless steel to provide a reflective surface for use on a dental retractor in the mouth (par. 25, “When surgical stainless steel or other metals are utilized, preferably they and the mirror portion are highly polished to provide a reflective surface”, par. 56, claim 6), therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify both sides of the stainless steel attachment as taught by Lee, with the polished stainless steel on both side to provide the reflective surface on both sides as taught by Weiandt in order to provide a reflective surface, i.e. a mirror, in order to reduce the amount of tools in the patient’s mouth and provide better visual feedback from the mouth. It is further noted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the stainless steel part of Lee with a polished stainless steel as taught by Weiandt sine it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (See MPEP 2144.07).
Lee further teaches with respect to claim 4, wherein the attachment comprises a metallic material on both side (pars. 13 and 56, i.e. the stainless steel), however, does not specifically teach the reflective surface on both sides.
Weiandt teaches polishing stainless steel to provide a reflective surface for use on a dental retractor in the mouth (par. 25, “When surgical stainless steel or other metals are utilized, preferably they and the mirror portion are highly polished to provide a reflective surface”, par. 56, claim 6), therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify both sides of the stainless steel attachment as taught by Lee, with the polished stainless steel on both side to provide the reflective surface on both sides as taught by Weiandt in order to provide a reflective surface, i.e. a mirror, in order to reduce the amount of tools in the patient’s mouth and provide better visual feedback from the mouth.  It is further noted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the stainless steel part of Lee with a polished stainless steel as taught by Weiandt since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (See MPEP 2144.07).
Lee further teaches with respect to claim 5, the attachment is connected to the neck portion by a hole and post connection (see fig. 4 which shows holes 110 for connection to the handle, par. 34 and figs. 5-8 which shows holes through the connection portion on the handle and the metal attachment part connected to the handle), however, does not specifically teach the attachment is connected by a screw.
Weiandt teaches the dental retractor wherein the attachment part is connected to the handle through a screw connection (par. 25, “the handle may be fabricated separately and fastened, for example, by screwing”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Lee a screw to fit through the holes to connect the parts through a screw connection as taught by Weiandt in order to easily remove and attach the retractor/mirror part as needed and to take advantage of a known connection means in the art.  
Lee further teaches with respect to claim 6, the attachment is connected to the neck portion by 2 holes and 2 posts (see fig. 4 which shows holes 110 for connection to the handle, par. 34 and figs. 5-8 which shows holes through the connection portion on the handle and the metal attachment part connected to the handle), however, does not specifically teach the attachment is connected by 2 screw.
Weiandt teaches the dental retractor wherein the attachment part is connected to the handle through a screw connection (par. 25, “the handle may be fabricated separately and fastened, for example, by screwing”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the 2 connection holes and posts as taught by Lee with two screws to fit through the holes to connect the parts through a screw connection as taught by Weiandt in order to easily remove and attach the retractor/mirror part as needed and to take advantage of a known connection means in the art.  
Lee further teaches with respect to claim 7, wherein the connecting portion 331 of the neck portion has at least one hole and the attachment is connected to the neck portion (see explanation above with respect to claims 5-6), however, does not specifically teach the hole is a screw hole and the attachment is connected to the neck by a screw. 
Weiandt teaches the dental retractor wherein the attachment part is connected to the handle through a screw connection (par. 25, “the handle may be fabricated separately and fastened, for example, by screwing”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Lee with a screw to fit through the holes to connect the parts through a screw connection as taught by Weiandt in order to easily remove and attach the retractor/mirror part as needed and to take advantage of a known connection means in the art.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2013/0101959) in view of Weiandt (2017/0280987) as applied to claim 6 above, and further in view of Meyerhof (6,666,682).
Lee/Weiandt teaches the invention as substantially claimed and discussed above, however, does not specifically teach the retractor further comprises a protector, wherein the protector has a rectangular slit or hole to which the attachment is slideably inserted so that the protector fully or partially cover the reflective surface of the attachment. 
Meyerhof teaches a dental device comprising a reflective surface 11 further comprising a protector 500, wherein the protector 500 has a rectangular silt (see fig. 6B showing the rectangular slit with the attachment received within it), to which the attachment is slideably inserted so that the protector covers the reflective surface (see figs. 5a-5b, col. 4, ll. 3-8). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Lee/Weiandt with the protector as taught by Meyerhof in order to protective the reflective surface from being scratched when not in use.  
Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive. 
The applicant argues that the prior art of Lee is not designed so that the protrusion can be inserted into a hole formed at a surgical site to observe an inside of the holes, since the retraction portion has wings which prevent the protrusion being inserted into a surgical site to observes an inside of the hole. However, it is noted that the applicant’s arguments are not persuasive. While it is noted that Lee does not teach using the retractor as claimed, the structure taught by Lee is capable of functioning as claimed. While it is noted that the retractor element has wings, the wings would only limit the extent of which the projection could extending into the hole if the hole was smaller than the wings. It is noted that the wings would function no differently than the body of the rejector of the claimed invention, such that the body is wider than the projection and therefore limit the extent of which the projection can be inserted into the hole when the hole is smaller than the body. Therefore, the rejection is maintained since the structure of the prior art teaches the claimed invention as discussed above in detail and would function as claimed.
The applicant further argues there is no motivation to modify Lee with a mirrored surface as taught by Weiandt. However, as discussed above in detail, the prior art of Lee teaches the device made of stainless steel which is known to be a reflective surface. The prior art of Weiandt is a retractor, just as the retractor of Lee, made of a highly polished stainless steel to provide a mirror/retractor combination tool in the mouth during a dental procedure. It is noted that Lee is directed towards a retractor for use during a dental procedure. It is well known in the art that a dentist uses a mirror to view the working area in the mouth during a dental procedure in combination with other instruments to carry out the dental procedure. Weiandt teaches combing a retractor and dental mirror into a single instrument in order to reduce the number of instruments needed to be in the mouth to carryout a procedure (see abstract of Weiandt). It is further noted by combining two instrument into one the hands of the dentist and assistants are freed up as further taught by Weiandt (see abstract). It is further noted that the combination if merely a change in the material from a stainless steel material to a highly polished stainless steel and as discussed above, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (See MPEP 2144.07).
In response to applicant's argument that Lee does not teach the projection to be inserted into a hole formed at a surgical site, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, while Lee teaches the projection is for contacting the bone during use, the projection is capable of being inserted into a hole. Therefore, it is noted that the prior art of Weiandt provides motivation for making the combination. 
The applicant further argues that the amendment to include “the mirror part is attached to the end of the neck portion such that the projection protrudes from the main body in the longitudinal direction” is not taught by Lee since Lee teaches the wings which extend in a direction perpendicular to the longitudinal direction.  However, it is noted that the claims still read on the prior art of Lee. Specifically, the shape of the blade in figure 11, such that the projection 413 extends in a longitudinal direction from the body (the entire blade 430 other than the protrusion 432, see annotated figure above for further clarification). Therefore, it is noted that the applicant’s arguments are not persuasive and the rejection is maintained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        5/18/2022